Citation Nr: 1529260	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  09-09 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1999.  He died in March 2007.  The appellant is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2007 rating decision, by the Houston, Texas, Regional Office (RO), which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  She perfected a timely appeal to that decision.  

In her substantive appeal (VA Form 9), received in August 2009, the appellant requested a Board hearing before a Veterans Law Judge to be conducted in Washington, D.C.  In a February 2014 letter, she was advised that her requested hearing had been scheduled for March 2014; however, as reflected by the Veterans Appeals Control and Locator System, she failed to report for such hearing.  Therefore, the appellant's request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2014).  

In April 2014, the Board remanded the case to the RO via the VA Appeals Management Center (AMC) for further evidentiary development.  The AMC completed the requested development and issued a supplemental statement of the case (SSOC) in May 2015.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA file reveals various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS e-folder does not contain any documents other than an Appellate Brief submitted by the Appellant's representative dated May 29, 2015.  

FINDINGS OF FACT

1.  The Veteran died in March 2007, at the age of 55.  The immediate cause of death was reported as cardiac arrhythmia due to, or as a consequence of, respiratory failure due to, or as a consequence of, chronic pulmonary emoboli due to, or as consequence of adeno lung carcinoma.  No autopsy was performed.  

2.  At the time of the Veteran's death, service connection was in effect for degenerative disc disease of the cervical spine, rated as 20 percent disabling; degenerative disc disease of the lumbar spine, rated as 20 percent disabling; dermatitis, rated as 10 percent disabling; restless leg syndrome, left lower extremity, rated as 10 percent disabling; restless leg syndrome, right lower extremity, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; Keratitis, rated as 10 percent disabling; excision of epidermal inclusion of cyst on the left ear, left ear hearing loss, and residuals of left thumb avulsion fracture, each rated as 0 percent disabling.  

3.  There is no evidence that the Veteran served in Vietnam during the Vietnam era; therefore, the presumption that he was exposed to Agent Orange or other herbicides is inapplicable, and there is no evidence showing direct exposure to Agent Orange in service including in Guam.  

4.  The Veteran's fatal lung cancer was not manifested in service or in the first post service year, and it is not otherwise shown to be related to his military service or any incident therein.  

5.  There is no competent evidence showing that a service-connected disability was the immediate or underlying cause of the Veteran's death; nor is there competent evidence showing that a service-connected disability or disabilities contributed substantially or materially to cause death.  

CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by active service, nor may it be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).  

2.  A service-connected disability did not cause or contribute substantially or materially to the cause of the veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.312 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide; and to request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Additionally, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In this case, VA satisfied its duty to notify by means of a letter dated in July 2007 from the RO to the appellant, which was issued prior to the RO decision in September 2007.  An additional letter was issued in April 2014.  Those letters informed the appellant of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The Board finds that the content of those letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  She was provided an opportunity at that time to submit additional evidence.  In addition, the May 2012, March 2013, and May 2015 SSOCs provided the appellant with an additional 60 days to submit additional evidence.  Thus, the Board finds that the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

It also appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.  

In connection with the current appeal, an appropriate VA medical opinion has been obtained and service treatment records and post-service records have been obtained.  We also note that the VA medical opinion was adequate.  The clinician reviewed the history and the established clinical findings and presented reasons for his opinion.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence that has not been obtained or requested.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  

II.  Factual background.

The record indicates that the Veteran served on active duty from August 1969 to August 1999.  He served in Guam from March 27, 1973 to March 28, 1975.  The Veteran was awarded the National Defense Service Medal with 1st Oak Leaf Cluster, and the Republic of Vietnam Gallantry Cross with Device.  

The record reflects that the Veteran died in March 2007, at the age of 55.  A certificate of death, dated in March 2007, lists the immediate cause of death as cardiac arrhythmia due to, or as a consequence of, respiratory failure due to, or as a consequence of, chronic pulmonary emoboli due to, or as consequence of adeno lung carcinoma.  No autopsy was performed.  At the time of the Veteran's death, service connection was in effect for degenerative disc disease of the cervical spine, rated as 20 percent disabling; degenerative disc disease of the lumbar spine, rated as 20 percent disabling; dermatitis, rated as 10 percent disabling; restless leg syndrome, left lower extremity, rated as 10 percent disabling; restless leg syndrome, right lower extremity, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; Keratitis, rated as 10 percent disabling; excision of epidermal inclusion of cyst on the left ear, left ear hearing loss, and residuals of left thumb avulsion fracture, each rated as 0 percent disabling.  

The Veteran's service treatment records (STRs) indicate that he was seen on several occasions for complaints of chest pain.  In May 1994, the Veteran was seen for complaints of cough, fever and chills with decreased breath sounds; it was noted that the Veteran had a history of 2 packs per day smoking history.  A chest x-ray was reported to be normal; it was also noted that an electrocardiogram, performed in June 1993, was normal.  In August 1994, the Veteran was again seen for complaints of chest pain; he reported intermittent periods of increased pulse, dizziness, chest wall pain and left arm numbness.  A chest x-ray was reported to be normal.  The impression was R/O angina.  Diagnostic test conducted in August 1995 revealed no cardiac symptoms, and normal sinus rhythm.  The STRs do not reflect any complaints, findings or diagnoses of any cancer, to include lung cancer.  

On the occasion of his initial VA examination in May 2000, it was noted that the lungs were clear to auscultation.  Examination of the cardiovascular system revealed regular rate and rhythm without gallops, murmurs, or rubs.  

Medical evidence of records, VA as well as private treatment notes, dated from September 2005 to February 2007 show that the Veteran received treatment for lung cancer.  The records indicate that the Veteran was seen in December 2005 for complaints of left arm numbness.  In January 2006, a chest x-ray revealed findings worrisome for malignancy; he was subsequently diagnosed with non-small cell lung cancer.  A VA outpatient treatment note, dated in August 2006, reported problems including lung mass, lung cancer, continuous nicotine dependence, and non-small cell lung carcinoma.  The records indicate that the Veteran received several rounds of chemotherapy treatments.  He was treated for recurrent pleural effusions and dyspnea.  An examination report, dated in December 2006, reflects an impression of progression of disease with multiple areas concerning for rib metastases and new bilateral small pleural effusions.  

Submitted in support of the appellant's claim was a statement from Dr. Dustin L. Boyer, dated November 25, 2008, indicating that the Veteran died of non-small cell lung cancer which was diagnosed in January 2006, after presenting with left arm numbness.  Dr. Boyer stated that the Veteran developed metastatic disease in December 2006, and he subsequently perished in March 2007.  Dr. Boyer stated that this cancer may have developed while the Veteran was on active duty in 1999.  

The appellant also submitted a medical statement from Dr. Timothy D. Wagner, dated January 27, 2009, wherein he noted that the Veteran presented with an advanced case of lung cancer (stage IIIB); and, by the time it was discovered, it had visibly spread to the regional lymph nodes.  Dr. Wagner stated that it was unclear how long the Veteran lived with the undetectable disease prior to presenting with left arm numbness in late 2005.  Dr. Wagner explained that the clinical course of non-small cell lung carcinoma is highly variable in its time to progression, making speculation about how long the disease was present very inaccurate.  Dr. Wagner stated that it is possible that the disease was present months to years prior to its discovery.  Dr. Wagner opined that it was not accurately possible to determine whether the Veteran had any measurable disease burden at the time of his retirement from the Air Force.  

In response to a request for verification of Vietnam service, in a VA Form 3101, dated March 13, 2013, the National Personnel Records Center (NPRC) indicated that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  

The RO attempted to obtain verification of the use of Agent Orange in Guam.  Of record is a response from the Department of Defense, dated June 18, 2014, indicating that DOD has provided Compensation Service with a listing of locations outside of Vietnam and the Korean DMZ where tactical herbicides, such as Agent Orange, were used, tested, or stored.  The list does not contain names of individuals involved with the tactical herbicides.  Additionally, there were no references to routine base maintenance activities such as range management, brush clearing, and weed killing.  These were accomplished with commercial herbicides on all military bases worldwide.  It was noted that the DOD list does not show any use, testing or storage of tactical herbicides at any location on Guam (including Andersen AFB) after 1952.  It was reported that, during a brief period during the Korean War, tactical herbicides were stored on Guam; however, those herbicides were shipped back to Ft. Detrick, Maryland following the Korean Armistice.  Therefore, compensation service was unable to provide any evidence to support the claim.  The RO was advised to refer the claim to the US Army and Joint Services Records Research Center (JSRRC) for any information they might be able to provide to corroborate the Veteran's claimed exposure.  

In a memorandum, dated in June 24, 2014, the AMC determined that the evidence failed to confirm that the Veteran was exposed to herbicides in Guam.  It was reported that the compensation service could provide no evidence to support the claim.  All procedures to obtain the information from the Veteran had been properly followed; all efforts to obtain the needed information had been exhausted, and further attempts would be futile.  

In a memorandum, dated August 28, 2014, it was reported that there were no records at the 779th Medical Group Joint Base in Andrews, Maryland.  

Following a review of the claims folders in October 2014, a VA examiner stated that the malignant tumor was less likely than not incurred in or caused by the Veteran's in-service injury, event or illness.  The examiner noted that the retirement examination, conducted in May 1999, contained no documentation of chest or respiratory symptoms; a clinical evaluation reported the lungs to be clear; a chest x-ray in June 1999 was noted to be normal.  The examiner also noted that a VA examination immediately after service in May 2000 was completely silent with respect to any finding of malignancy.  The examiner observed that no documentation of any other evaluation during the year from August 1999 to August 2000 was found in the claims folders.  The examiner further noted that there was no documentation of symptoms or physical findings of a malignant tumor or treatment for a malignant tumor in the year following separation from service.  Therefore, the examiner opined that it is less likely as not that the Veteran manifested a malignant tumor within one year of his separation from service in August 1999.  

The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed inservice injury, event or illness.   The records show that the Veteran was evaluated for chest tightness on August 1, 1995; stress test was done; he experienced no symptoms and no ECG changes of ischemia were seen.  He was also seen on several occasions for numbness in the left arm; June 1989, August 1996 and November 1996.  However, on separation examination in May 1999, the only findings listed were neck pain, wrist pain and low back pain; no other significant complaints, abnormal physical findings, or test results could be found in the claims file.  Therefore, as there is no documentation in the claims folders of a cause of death that is not discussed in the opinion related to malignant tumor of the lung, the examiner opined that it is less likely as not that the Veteran's cause of death is otherwise related to his period of military service from August 1969 to August 1999.  

The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The retirement examination in May 1999 does not document any complaints of chest pain, shortness of breath or any other respiratory or cardiac condition; physical examination documented that the lungs were clear and heart examination showed regular rhythm with no murmurs.  Chest x-rays in May 1975, May 1994, August 31, 1994, and June 21, 1999 were all reported to be normal.  The examiner stated that, as the evaluations for chest pain and shortness of breath while in service revealed no evidence of pathology, and chest x-rays were normal during the time in service, there is no documentation at discharge of symptoms of shortness of breath, chest pain or other abnormal physical findings, and there is no documentation of a diagnosis of lung cancer or treatment of lung cancer while in the service, it was his opinion that it is less likely as not that the Veteran's lung cancer had its onset in service or is related to his inservice complaints of shortness of breath and chest pain.  The examiner observed that there was no conclusive opinion by Drs. Boyer or Wagner that the malignant tumor had its onset while the Veteran was in military service.  

With respect to any connection to exposure to hazardous chemicals, the examiner noted that the Veteran served as a vehicle operator and performed operator maintenance from 1969to 1977.  He served as vehicle fleet administrator and superintendent from 1977 to 1992.  It was further noted that the Veteran served as Vehicles Operation Flight Chief from 1992 to 1994, and he served as Vehicle Operations Manager from 1995 to 1999.  The examiner noted that there was no documentation of the extent and type of exposure to gasoline, jet fuel, diesel fuel and fumes was found on the performance reports.  Per the reports, his duties from 1969 to 1977 involved driving and maintenance, and from 1977 to 1999 his duties involved administration and supervision.  The examiner reported that the Veteran was diagnosed with non-small cell lung cancer in January 2006; the records indicate that the Veteran had a history of cigarette smoking of 2 packs per day down to 1/2 pack per day over 30 years.  Problem list dated in December 2005, January 2006, and February 2006 note Nicotine Dependence, continuous.  The examiner cited to literature and articles in the claims folder which suggest an increased risk of lung cancer due to exposure to diesel fuel, emissions and exhaust; however, no significant associations were observed between occurrence of specific types of cancer and occupational jet fuel exposure.  He noted that different cancers have different risk factors.  Some risk factors, such as smoking, can be controlled; others, such as a person's age, cannot be changed.  The examiner stated that, as there is no conclusive evidence in the medical literature that gasoline, jet fuel, or their fumes cause cancer, it is less likely as not that the Veteran's lung cancer is related to his inservice exposure to hazardous chemicals to include gasoline, jet fuel and fumes.  The examiner added that, as the primary risk factor for lung cancer is cigarette smoking and the Veteran has documented history of cigarette smoking for 30 years at the time of his diagnosis of lung cancer in 2006, there is a known increased risk for developing lung cancer in workers exposed to diesel fumes but the risk is proportional to extent of exposure, the exact extent of the Veteran's exposure is not known, and the contribution of exposure to diesel fuel exhaust to lung cancer is small compared with the effects of cigarette smoking, it is less likely as not that the Veteran's lung cancer was related to inservice exposure to diesel fuel or diesel exhaust but rather is most likely due to his cigarette smoking.  Additionally, internet search failed to find any links regarding exposure to dirt in the Middle East and lung cancer; therefore, no opinion can be provided for the opinion as to any link between lung cancer and exposure to dirt while serving in the Middle East.  

Lastly, the examiner noted that a letter from AMC, dated in June 2014, stated that they had determined that the evidence failed to confirm that the Veteran was exposed to herbicides in Guam; therefore, no opinion can be provided for relation of herbicide exposure to the Veteran's lung cancer as there is no documentation of herbicide exposure.  

III.  Legal Analysis.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service.  38 C.F.R. § 3.303(d).  In addition, service connection may be granted for a chronic disease, including malignant tumors, if manifested to a compensable degree within the prescribed presumptive period-one year following separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for the cause of a Veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It must be shown that there was a causal connection.  U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death from the view point of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. In cases where the primary causes of death are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  It would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c) (3), (4).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a) (3); 38 C.F.R. §§ 3.307, 3.309.  

Effective August 31, 2010, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: chloracne, or any other acneform disease consistent with chloracne; type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014).  

In order to establish service connection by presumption, based on herbicide exposure, a disease listed above (see 38 C.F.R. § 3.309(e) ) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a) (6) (ii).  

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: 

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

 (2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

The service personnel records and other official documents do not reflect that the Veteran ever spent time in Vietnam, nor does the appellant contend that the Veteran was ever in Vietnam, despite the Veteran being awarded the Republic of Vietnam Gallantry Cross with device.  Moreover, in March 2013, the National Personnel Records Center (NPRC) indicated that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  

In regard to his service in Guam, the evidence does not establish that the Veteran was in Guam during a period when testing of tactical herbicides took place.  Significantly, in June 2014, the Department of Defense reported that the agency maintained a listing of locations outside of Vietnam and the Korean DMZ where tactical herbicides, such as Agent Orange, were used, tested, or stored; and, the list does not show any use, testing or storage of tactical herbicides at any location on Guam (including Andersen AFB) after 1952.  It was reported that, during a brief period during the Korean War, tactical herbicides were stored on Guam; however, those herbicides were shipped back to Ft. Detrick, Maryland following the Korean Armistice.  Moreover, in June 2014, the AMC determined that the evidence failed to confirm that the Veteran was exposed to herbicides in Guam.  Accordingly, the Board is unable to find that the Veteran was presumptively exposed to herbicides during his tour of duty in Guam.  

The Board finds that the appellant is competent and credible to report on what she saw and heard such as being present with the Veteran while he was stationed in Guam.  The appellant also reported that she actually witnessed the planes spraying "something" in in the jungle and other areas close to the base.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, the Board finds that the official finding by the NPRC that the Veteran did not have any service in the Republic of Vietnam, and the official finding of the Department of Defense that the Veteran was not exposed to Agent Orange through service at Air Force bases in Guam is of greater probative value than the contrary claims by the widow.  This is because NPRC and JSRRC are official government agencies charged with having this information and the claimant has not alleged, much less shown, clear evidence to the contrary.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994) (holding that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties, unless there is clear evidence to the contrary.)  

Accordingly, the Board finds that the most competent and credible evidence of record shows that the Veteran did not serve in the Republic of Vietnam during the Vietnam Era.  Therefore, he is not presumed to have been exposed to Agent Orange in service, and any service connection presumption based on that exposure is not applicable.  In view of that, in order to prevail on her claim that any of the disease process that the Certificate of Death listed as causing or contributing to his death, or any other disability, was caused by his herbicide exposure while on active duty, she must prove that he had actual herbicide exposure.  No evidence of this sort has been submitted.  Thus service connection for his cause of death from lung cancer is not shown to be warranted based on presumptive or direct exposure to Agent Orange.  See 38 C.F.R. § 3.309(e) and Combee, supra.  

Next, the Board finds that service connection for the cause of the Veteran's death is not warranted on a presumptive basis as a chronic disability.  See generally 38 C.F.R. § 3.309(a).  Although the Veteran's lung cancer is a malignant tumor, it did not manifest within a year of the Veteran's 1999 separation from service as it was not indicated prior to January 2006.  See 38 C.F.R. § 3.307(a) (3).  Thus, because the disease manifested several years after separation, presumptive service connection is not available.  38 C.F.R. §§ 3.307(a), 3.309(a).  

Considering the issue of whether lung cancer was directly related to service, the Board finds that it was not.  Indeed, while the service treatment reports indicate that the Veteran received treatment for complaints of chest pain, the STRs are devoid of any findings or treatment of a malignant tumor, including lung cancer.  Significantly, chest x-rays in service are all reported as normal.  In fact, at the time of his separation examination in 1999, it was noted that clinical evaluation of the lungs was within normal limits.  The evidence is clear that the first medical documentation of record of lung cancer was in January 2006, several years after discharge.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor to be considered.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).   



Moreover, the Board finds that the record does not contain competent evidence to establish a nexus, or direct link, between the underlying cause of death, non-small cell lung cancer, and the Veteran's period of active service.  In fact, following a review of the claims folder in October 2014, a VA examiner concluded that, as the evaluations for chest pain and shortness of breath while in service revealed no evidence of pathology, and chest x-rays were normal during the time in service, there is no documentation at discharge of symptoms of shortness of breath, chest pain or other abnormal physical findings, and there is no documentation of a diagnosis of lung cancer or treatment of lung cancer while in the service, it is less likely as not that the Veteran's lung cancer had its onset in service or is related to his inservice complaints of shortness of breath and chest pain.  

The Board notes that the claims file contains differing opinions as to whether the Veteran's cause of death is traceable to herbicide exposure in service.  Where the record contains both positive and negative evidence, it is the responsibility of the Board to weigh the credibility and probative value of the medical opinions, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  

Here, the Board gives greater weight to the VA medical opinion obtained in October 2014 than it does to the private medical opinions from Drs. Boyer and Wagner submitted by the appellant in March 2009.  Specifically, the Board finds that the October 2014 VA physician conducted a thorough review of the entire claims folder, including the opinions provided by Drs. Boyer and Wagner, and based his opinion on objective, documented evidence found in the claims folder and medical literature.  Significantly, the VA physician clearly explained the underlying reasoning for his opinions and conclusions.  The VA examiner stated that, as there is no conclusive evidence in the medical literature that gasoline, jet fuel, or their fumes cause cancer, it is less likely as not that the Veteran's lung cancer is related to his inservice exposure to hazardous chemicals to include gasoline, jet fuel and fumes.  The examiner added that, as the primary risk factor for lung cancer is cigarette smoking and the Veteran has documented history of cigarette smoking for 30 years at the time of his diagnosis of lung cancer in 2006, there is a known increased risk for developing lung cancer in workers exposed to diesel fumes but the risk is proportional to extent of exposure, the exact extent of the Veteran's exposure is not known, and the contribution of exposure to diesel fuel exhaust to lung cancer is small compared with the effects of cigarette smoking, it is less likely as not that the Veteran's lung cancer was related to inservice exposure to diesel fuel or diesel exhaust but rather is most likely due to his cigarette smoking.  The examiner further added that internet search failed to find any links regarding exposure to dirt in the Middle East and lung cancer; therefore, no opinion can be provided for the opinion as to any link between lung cancer and exposure to dirt while serving in the Middle East.  

The October 2014 VA opinion appears to have been based upon a review of the record and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

To the contrary, the November 2008 opinion provided by Dr. Boyer was conclusory in nature and failed to provide any underlying explanation for how the physician reached his conclusion with regard to this Veteran's case.  The probative value of a medical opinion rises when it is the factually accurate, fully articulated, and sound reasoning for the conclusion (not from the mere fact that the claims file was reviewed).  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In his November 2008 statement, Dr. Boyer simply stated that this cancer may have developed while the Veteran was on active duty in 1999.  The doctor did not provide any rationale for the conclusion reached.  Similarly, in a private medical statement dated in January 2009, Dr. Wagner stated that it was unclear how long the Veteran lived with the undetectable disease prior to presenting with left arm numbness in late 2005.  Dr. Wagner stated that it is possible that the disease was present months to years prior to its discovery.  While these statements appear to provide a positive link between the lung cancer and service, they are not probative of the appellant's claim.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible: and "it is within the realm of medical possibility" too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death).  By contrast, following a review of the claims folder in October 2014, including the above medical opinions, the VA examiner opined that it is less likely as not that the Veteran's cause of death is otherwise related to his period of military service from August 1969 to August 1999.  The examiner reviewed the entire claims folder and concluded that it is less likely as not that the Veteran's lung cancer had its onset in service or is related to his inservice complaints of shortness of breath and chest pain.  The examiner observed that there was no conclusive opinion by Drs. Boyer or Wagner that the malignant tumor had its onset while the Veteran was in military service.  

Accordingly, however well meaning, to whatever extent the assertions of the appellant are being advanced to establish a medical relationship between the Veteran's death and either service or service-connected disabilities, such evidence must fail.  Matters of diagnosis of disabilities not capable of lay observation, and the medical etiology of any such disability, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson not shown to possess appropriate medical training and expertise, the appellant is not competent to render a persuasive opinion on any medical matter upon which this claim turns.  See, Bostain v. West, 11 Vet. App. 124, 127 (1998).  Simply stated, the determination as to the cause of the Veteran's death is a complex medical question for which the appellant lacks adequate medical training to answer.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, any lay assertions in this regard have no probative value.  

To the extent that the appellant has argued that smoking was encouraged in service; even if the cancer causing the Veteran's death was the result of smoking in service, VA regulations specifically prohibit service connection for any disability that results from a disease that is attributable to the use of tobacco products during a veteran's active service for claims, as in the instant case, filed after June 9, 1998.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  Here, the appellant's claim was received many years after 1998 and 38 C.F.R. § 3.300 is therefore applicable and precludes service connection for any disability secondary to tobacco use.  

Given the above, there is no evidence of a nexus between the Veteran's service connected disabilities and his non-small cell lung cancer; nor is there competent evidence showing that the fatal disease process was related to any incidence of service.  Therefore, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

In light of the foregoing, the evidence weighs against the appellant's claim of entitlement to service connection for the cause of the Veteran's death, and the appeal must be denied.  



ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


